United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 22-5181                                               September Term, 2022
                                                                    1:22-cv-00346-UNA
                                                     Filed On: November 8, 2022
Reginald G. McFadden, also known as Abdul
Ghaffaar Muhammand,

             Appellant

      v.

Antony J. Blinken, U.S. Sec. of State and
United States Citizenship and Immigration
Services, Director,

             Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Henderson and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                    Judge

                                    JUDGMENT

         This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motion to
proceed in forma pauperis and for appointment of counsel, and the motion for other
relief, it is

        ORDERED that the motion for appointment of counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s May 11, 2022
order be affirmed. The district court dismissed appellant’s petition for writ of mandamus
because, among other reasons, it concluded that the U.S. Citizenship and Immigration
Services (“USCIS”) does not have a ministerial duty to grant appellant’s requests to
renounce his U.S. citizenship. Appellant does not challenge this ruling on appeal.
Instead, he argues that USCIS had a ministerial duty to respond to his renunciation
requests—either by granting or denying them—and that USCIS failed to perform this
ministerial duty. However, appellant forfeited this argument by not first raising it in
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5181                                                September Term, 2022

district court. See, e.g., Salazar ex rel. Salazar v. District of Columbia, 602 F.3d 431,
436–37 (D.C. Cir. 2010). It is

       FURTHER ORDERED that the remaining motions be dismissed as moot.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                 FOR THE COURT:
                                                 Mark J. Langer, Clerk

                                          BY:    /s/
                                                 Daniel J. Reidy
                                                 Deputy Clerk




                                          Page 2